DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 5/13/2019, in which claims 2-17 were canceled.  Claim 1 is pending and under consideration.

Drawings
The drawings are objected to because Figure 3E should be labeled UMOD and not ACTB.  The label contains a clear typographical error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because (1) the phrase “is performed” should be deleted to improve the grammar; and (2) it contains legal phraseology such as “said patient” in the last line.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the incorporation by reference of the sequencing listing (added in the amendment filed 5/13/2019) is missing the .txt extension for the ASCII text file name.  
Appropriate correction is required.
A substitute specification without the claims is required pursuant to 37 CFR 1.125(a) because the new paragraph added in the amendment filed 5/13/2019 must be amended.  However, this paragraph has been given the same paragraph number as an existing paragraph.  Thus, an instruction to amend the paragraph under 37 CFR 1.121 will not unambiguously identify the location of the paragraph to be amended.


The use of the terms RNASIN (paragraph [0067]), SYBR (paragraph [0067]), and ITAQ (paragraph [0067]), which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore, each term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
1 is objected to because of the following informalities:  it would be preferable to replace the phrase “the quantity of a corresponding RNA” at line 20 with the phrase “a quantity of said RNA,” such that “the” is not included and consistent claim terminology is used.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) “A method for identifying a subject likely to develop or currently affected by diabetic nephropathy, comprising…identifying a subject as likely to develop or currently affected by diabetic nephropathy when there is a difference in the quantity of said RNA associated with diabetes-induced damage to the nephron between said subject and the quantity of said RNA in individuals with normal kidney function.” 
This judicial exception is not integrated into a practical application.  The claim contains the additional elements of “ obtaining a sample of urine from a subject, wherein said sample comprises vesicles that are associated with RNA; isolating the vesicles from said sample; lysing said vesicles to release said vesicle-associated RNA, wherein said vesicle- associated RNA comprises an RNA associated with diabetes-induced damage to the nephron, wherein said RNA associated with diabetes-induced damage to the nephron is selected from the group consisting of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 and CD24; quantifying said RNA associated with diabetes-induced damage to the nephron by a method comprising: (i) contacting RNA from 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim contains the additional elements of “ obtaining a sample of urine from a subject, wherein said sample comprises vesicles that are associated with RNA; isolating the vesicles from said sample; lysing said vesicles to release said vesicle-associated RNA, wherein said vesicle- associated RNA comprises an RNA associated with diabetes-induced damage to the nephron, wherein said RNA associated with diabetes-induced damage to the nephron is selected from the group consisting of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 and CD24; quantifying said RNA associated with diabetes-induced http://www3.appliedbiosystems.com/cms/groups/mcb_support/documents/generaldocuments/cms_042176.pdf).  Furthermore, the claim recites, “comparing the amount of quantified RNA associated with diabetes-induced damage to the nephron from said sample to the quantity of a corresponding RNA from individuals having normal kidney function,” which is itself a judicial exception in that the step is directed to a comparison that can be performed in the human mind and, thus, falls within the Mental processes grouping of abstract ideas.  The inclusion of a further judicial exception is not a practical application of the natural law.  Taken as a whole, the claim does not recite an additional element or combination of additional elements that have an inventive concept.  The additional elements alone or in combination do not add significantly more to the law of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Nature of the invention: The claim is drawn to a method for identifying a subject likely to develop or currently affected by diabetic nephropathy.  The claim is drawn to the steps of “obtaining a sample of urine from a subject, wherein said sample comprises vesicles that are associated with RNA; isolating the vesicles from said sample; lysing said vesicles to release said vesicle-associated RNA, wherein said vesicle- associated RNA comprises an RNA associated with diabetes-induced damage to the nephron, wherein said RNA associated with diabetes-induced damage to the nephron is selected from the group consisting of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 and CD24; quantifying said RNA associated with diabetes-induced damage to the nephron by a method comprising: (i) contacting RNA from said sample with a reverse transcriptase to generate complementary DNA (cDNA), and (ii) contacting said cDNA with sense and antisense primers that are specific for one of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 and CD24 and a DNA polymerase to generate amplified DNA; comparing the amount of quantified RNA associated with diabetes-induced damage to the nephron from said sample to the quantity of a corresponding RNA from individuals having normal kidney function; and identifying a subject as likely to develop or currently affected by diabetic nephropathy when there is a difference in the quantity of said RNA associated with diabetes-induced damage to the nephron between said subject and said the quantity of said RNA in individuals with normal 
	Breadth of the claims: The claim specifically requires any difference in expression of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 or CD24 mRNA from urinary vesicles as compared to the level of the mRNA from individuals having normal kidney function to be indicative of diabetes-induced damage to the nephron at the time the sample was collected (i.e., currently affected), or at a future point in time (i.e., likely to develop).
	Guidance of the specification and existence of working examples: The specification
teaches that “many diagnostic tests are only sufficiently sensitive to detect measurable increases
in a molecule (or molecules) associated with a disease or injury at such a time when significant
disease progression or injury has already occurred.” See paragraph [0030]. The specification
teaches that plasma concentration of markers of kidney damage, such as creatinine and urea,
often will not be raised above the normal range until greater than or equal to 40% of kidney
function is lost due to damage (e.g., paragraph [0030]).
	Example 1 is directed to obtaining urine samples from 23 healthy donors and 23 patients with diabetic nephropathy, isolating vesicles from the urine samples, lysing the isolated vesicles, and quantifying mRNA expression levels for 23 different mRNAs, including PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 and CD24.  The expression levels from the healthy donors and patients with diabetic nephropathy were compared, and each of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 and CD24 had significantly increased expression in patients with 
	No examples are directed to the measurement of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 or CD24 mRNA in patients who do not currently have diabetic nephropathy but develop diabetic nephropathy at a later point in time.  
	No working examples of the claimed method are provided.  Expression of a urinary vesicle mRNA from a single patient is not used as a classifier to identify a subject as likely to develop or as currently affected with diabetic nephropathy or not.  The working examples do not use the RNA expression levels to identify subjects not currently affected but likely to develop diabetic nephropathy.
	Predictability and state of the art: The art teaches that gene expression analysis is commonly used for three different purposes: (1) as a screening tool to identify individual genes of interest that might contribute to an important biological function, (2) to obtain insight into an important biological function, and (3) as a classification tool to sort cases into clinically important categories (Pusztai and Hess, Annals of Oncology, Vol. 15, pages 1731-1737, 2004; e.g., paragraph bridging pages 1732-1733). In the instant case, the specification uses gene 
expression in a sample from a single subject to identify the subject as having or likely to develop diabetic nephropathy.
	Amount of experimentation necessary: The quantity of experimentation would be large.  Further experimentation would be required to determine whether the expression level of PPARGC1A, SMAD1, UMOD, NRF2, SLC12A1 or CD24 mRNA could be used to predict the likelihood of developing diabetic nephropathy or the presence of diabetic nephropathy in a subject.  The work required to establish the reliability and validity of any one biomarker is large as differences in gene expression between two groups are not necessarily predictive of the function as a classifier.  
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claim 1 is not considered to be enabled by the instant specification.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,012,615 B2.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699